department of the treasury internal_revenue_service commerce dallas texas release number release date legend org organization name uil code org address dear date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein a final adverse determination as to your exempt status under sec_501 of the this is internal_revenue_code you have agreed to the revocation of c status per signing of the form_6018 on april 20xx our adverse determination was made for the following reasons organization is not operating as a voluntary cooperative membership business organization for the benefit of its members the sale of motto to members on a cooperative basis using their distribution facilities is not similar to a public_utility type service the org fails to meet the requirement for exemption under sec_501 sec_501 defines benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses as a result of a recent audit of your organization's activities and form_990 for the period ended december 20xx the organization does not meet the requirements under sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xkx you are required to file federal_income_tax returns on form_1120 you have previously filed all forms you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling the taxpayer_advocate at or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended rep representative co-4 co-5 gna legend org organization name county county credit cards companies motto motto creditcards xyz state city city xx date co-2 co-1 co-3 3rd qth 5th g issue whether org i sec_1 the taxable_year 20xx a cooperative exempt from tax pursuant to lr c sec_501 c for facts org org was incorporated in the state of xyz in 20xx from org ’ articles of incorporation its purposes included either directly or indirectly through one or more subsidiary corporations or other entities to explore for produce transport distribute market and sell motto and to provide services related thereto for and to its members or to members of its member corporation or corporations as the case may be and other patrons located in the area where the corporation renders service and to construct erect purchase lease as lessee and in any manner acquire own hold maintain operate sell dispose_of lease as lessor exchange or mortgage plants transmission and distribution buildings machinery equipment apparatus supplies and lines or systems necessary convenient or useful for carrying out and accomplishing any or all of the foregoing purposes to assist it’s members and members of its member corporation or corporations and other appliances fixtures patrons to install machinery equipment and supplies of any and all kinds and character and in connection therewith and for such purposes to purchase acquire lease sell distribute install and repair appliances fixtures machinery equipment apparatus and supplies of any and all kinds of character and to receive acquire endorse pledge hypothecate and dispose_of notes and other evidence_of_indebtedness lines and on their premises and to install therein exploration production marketing sales to make available motto motto motto and transportation transmission and distribution facilities and services to other not for profit corporations organized for similar purposes by sale lease or otherwise and to do all such acts and things as may be useful necessary of convenient for the accomplishment of the foregoing purposes or any of them the code of regulations of org at item al provides that the org shall provide motto motto and motto hereinafter called products commodities and services to all persons whether members or non-members who desire such products commodities and services department of the treasury - internal_revenue_service form 886-a rev page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service and meet all requirements established by the org as a condition of such service conditions of service may be set forth in the rate schedule terms and conditions of service policies rules and regulations of the org no discrimination or preference shall be made between member and non-member patrons of the org with respect to rates prices or terms or conditions of service org's business plan dated january 20xx the business plan at executive summary provides that this is the next stage of business development for org created in september 20xx org was slated to expand to county and to the remaining general service territory of co-1 beginning i 20xx this complies with the original goal of being eventually able to provide service to all members of co-1 the expansion plan involves adding a bulk facility in the city area preferably at the proposed new city office and warehouse for co-1 if this isn't possible at the appropriate timer then another location for the tank will be obtained possibly near city and the new subdivisions that will be receiving piped motto service this will allow consolidation and sharing of costs and expenses which will in turn help keep the costs of motto down for members the expansion is based on a slow controlled growth rate in order to maintain excellent customer service and controlled management of operations additional personnel for the expansion includes an additional truck driver installer to help service the new territory and the part-time services as required of one of co-1's member service representatives to help with the new customer growth due to the different demographical makeup of the customer base in this area several marketing approaches will be pursued to attain the desired growth rate the business plan section entitled company overview provides that mission org dedicate to providing competitive stable motto prices with responsive personal service to maximize member value and improve the quality of life for our members and the community goals and objectives org is continuing with the goals and objectives originally developed in the business marketing management plan of june 20xx org intends to grow the business moderately each year projecting a new total customer base of about customers in 20xx with slightly lower members in the following years this will allow the company to serve the community by providing consistent reliable service with competitive prices while maintaining needed profit margins and maintaining customer service equal to expectations location org maintained a sphere of operation in county and surrounding townships that enabled the company to maintain low transportation costs thereby obtaining needed profit margins in order to grow the business yet still remain competitive it's imperative to maintain financial ratios that fall in line with the financial policies of the co-op as well as those required by the loan company co-2 the expansion plan calls for the installation of a yard preferably in the proposed new city office location another alternative will be to install gallon bulk storage tank and tank department of the treasury - internal_revenue_service form 886-a crev page -2- oe a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended the new bulk tank at a location near city where new development will incorporate piped motto from the company this will help keep transportation costs down delivery operations can also be routed out of the bulk facility near city though this will somewhat increase transportation costs the business plan section entitled industry and market analysis provides that marketplace analysis the target for expansion includes the general service territory for co-1 in city county county and county counties this would supply as estimated potential market of households within the co-1 member base this is based upon a motto usage for fastest growing county in the u s this offers many growth the southern portion of co-1 service territory because motto service is also offered to nonco-1 members as well f we estimate it is possible that org could acquire an additional big_number customers in the same townships if the company achieved a market penetration this penetration may also be possible given the fact that org is offering metered motto service - a service that is not currently offered by any competing motto company in the area another factor weighing heavily in the company's favor is that org currently obtain sec_30 of its new customers from new_construction and with county being the opportunities the business plan section entitled marketing strategy provides that product service org offers metered motto service something that is currently not available by any of the motto competitors in this area this allows customers the value of paying monthly for only the motto they use that month and thereby leveling payments and making it more affordable even if they have no motto usage history motto usage history is required by most competitors to be eligible for the budget billing offering metered motto service will also allow org to use capacity to better meet peak demand and decrease transportation costs org offers metered keep full and will call motto delivery service price protection and pre- buy programs and a variety of payment plans including combined billing monthly billing budget billing credit cards card payments automatic bank draft ad online bill payment special price protection and pre-buy programs are offered typically in july and august the price protection program allows customers to lock-in a specific price cap this allows org to safely meet desired margins org will also offer the sale of standard above-ground tanks and underground tanks to round out the product offering sales of complimentary products such as motto detectors and carbon monoxide alarms will also be available offered and typically promoted during the summer months the business plan section entitled operating plan provides that legal regulatory issues delivery of motto is a tax- exempt co-op business activity under sec_501 c of the tax code effective september -gallow tanks at customer locations as a storage_facility thereby expanding the storage tanks are also form 886-arev department of the treasury - internal_revenue_service page -3- oe a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 19xx however org has been declared a sub chapter t company the primary effect of this change is that the company would be required to pay of its margins to members in cash meter reading meter reading is done by co-3 which is the same company that is contracted to read co-1 meters this incurs a meter reading cost of just per meter letter dated march 20xx org received exemption as an organization described in in a c of the internal_revenue_code for the first year of operation org filed form_990 return of organization exempt from income_tax for a shorten period from september to december 20xx this same return was filed for the calendar_year of 20xx for the calendar years 20xx 20xx 20xx org has filed form_1120 u s_corporation income_tax return law lr c sec_501 c a includes benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sale purpose of meeting losses_and_expenses lr c sec_501 b provides in the case of a mutual or cooperative telephone company subparagraph a shall be applied without taking into account any income received or accrued - i from a nonmember telephone company for the performance of communication services which involve members of the mutual or cooperative telephone company ii from qualified pole rentals iii from the sale of display listings in a directory furnished to the members of the mutual or cooperative telephone company or iv from the prepayment of a loan under sec_306a sec_306b or sec_311 of the rural electrification act of as in effect on date lr c sec_501 c provides in the case of a mutual or cooperative electric company subparagraph a shall be applied without taking into account any income received or accrued - i from qualified pole rentals or ii from any provision or sale of electric energy transmission services or ancillary services if such services are provided on a nondiscriminatory open access basis under an open access transmission tariff approved or accepted by ferc or under an independent transmission provider agreement approved or accepted by ferc other than income received or accrued directly or indirectly from a member iii from the provision or sale of electric energy distribution services or ancillary services if such services are provided on a nondiscriminatory open access basis to distribute electric energy not owned by the mutual or electric cooperative company - i to end-users who are served by distribution facilities not owned by such company or any of its members other than income received or accrued directly or indirectly from a member or ii generated by a generation facility not owned or leased by such company or any department of the treasury - internal_revenue_service page -4- form 886-arev form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended of its members and which is directly connected to distribution facilities owned by such company or any of its members other than income received or accrued directly or indirectly from a member iv from any nuclear_decommissioning_transaction or v from any asset_exchange_or_conversion_transaction lr c sec_501 e provides for purposes of subparagraph c ii the term ferch means the federal energy regulatory commission and references to such term shall be treated as including the public_utility commission of texas with respect to any ercot utility as defined in sec_212 b of the federal power act o s c 824k k b revrul_57_420 1957_2_cb_308 described an organization formed to provide and maintain a two-way radio system for the mutual benefit of its members and without profit the ruling states that the organization is similar to a mutual or cooperative telephone company in that a two-way radio communication system on a mutual basis is an organization whose purpose is similar in nature to a mutual telephone company the ruling held that the a like organization and provided or more of its income is collected from organization is members for the sale purpose of meeting losses_and_expenses it is exempt under sec_501 c of the code revrul_65_201 1965_2_cb_170 jan describes a nonprofit cooperative organization whose activities consist of selling electrical materials equipment and supplies and furnishing equipment manufacturing repairing testing and other services to its members is not a like organization within the meaning of sec_501 c of the internal_revenue_code of and therefore does not qualify for exemption’ from federal_income_tax under that ‘section of the code notwithstanding that its membership is limited to organizations exempt under such section of the code revrul_67_265 1967_2_cb_205 jan i describes an association which furnishes light and water to its members on a cooperative basis may qualify for exemption from federal income taxes as a like organization under sec_501 c of the internal_revenue_code of provided percent or more of its income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 c a of the code these characteristics include the following a cooperative must keep adequate_records of each member’ s rights and interests in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization's savings must be determined in proportion to their business with the organization a member's rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years form 886-a ev department of the treasury - internal_revenue_service page -5- renn a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended revrul_83_170 1983_2_cb_97 describes a cooperative organization formed to provide cable television service to its members membership is required in order to receive cable television service the rev_rul states that the term like organization as used in sec_501 c of the code is applicable only to those mutual or cooperative organizations that are engaged in activities similar in nature to the public_utility type of service or business customarily conducted by the specified organizations the rev_rul notes that cable television corporations are similar in nature to public_utilities and concludes that the organization qualifies for exemption from federal_income_tax as a like organization within the meaning of sec_501 c revrul_2002_541 lr b aug describes an exempt electric cooperative corporation's distribution and sale of tanked propane by trucks was not a like organization activity under code sec_501 a in connection with the facts provided in the ruling the distribution and sale of the propane by trucks was not deemed a public utility- type service because the rates charged for tanked propane are not traditionally regulated by either states or the federal government moreover no extensive infrastructure was required the revenue_ruling is effective for tax years beginning after date 44_tc_305 acq 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organizations operations ie subordination of capital farmland industries inc v commissioner 78_tcm_846 the taxpayer cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries along with the income from the sale of its gas and soybean facilities and miscellaneous depreciable business_assets classified as patronage sourced income the court ruled that the sale of these assets was closely related to and stemmed from the taxpayer's cooperative enterprise of providing products and services to its patrons and therefore the sec_1231 gain and the capital_gain were patronage sourced income to the extent of business done with members in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative's marketing purchasing or servicing activities on behalf of its patrons if 31_tc_674 the u s tax_court held that allocations must represent true patronage_dividends to be given an exclusion_from_gross_income the court went on to say that three prerequisites must be satisfied to exclude patronage_dividends from gross_income the allocation must have been made under a pre-existing a form 886-a rev department of the treasury - internal_revenue_service page -6- orn a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended legal_obligation one which existed when the members transacted their business with the cooperative the allocation must have been made out of profits or income realized from transactions with the particular patrons members for whose benefit the allocations were made and not out of profits or income realized from transactions with other persons or organizations the allocations must have been made equitably so that profits realized from selling merchandise or services to patrons and profits from marketing products purchased from patrons were allocated ratably to the particular persons whose patronage created each particular type of profit government's position lr c sec_501 c provides for the recognition of exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acq 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organize and operate s such puget sound plywood supra describe the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations lr c sec_501 c sec_501 c of the code provides for the federal tax exemption of electric cooperatives it was held in revrul_67_265 1967_1_cb_205 that a cooperative organization furnishing heat and light to its members is a like organization within the meaning of the statute the term like organization as used in the statute and interpreted by revrul_65_201 1965_2_cb_170 is applicable only to those mutual or cooperative organizations which are engaged in activities similar in nature to the benevolent insurance or public_utility type of service or business customarily conducted by the organizations specified in sec_501 c revrul_2002_54 lr b indicates that the definition of like organization includes providing public-utility type services however the distribution and sale of tanked propane by trucks is not a like organization activity and would not be considered an activity embraced by lr c sec_501 c since the statute as interpreted by this revenue_ruling clearly does not provide for the consideration to motto then any cooperative form 886-a rev department of the treasury - internal_revenue_service page -7- oon a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended would not qualify for exemption the ruling also engaging in the delivery of motto indicates that the effective date is for the taxable years beginning after date org is not exempt under lr c sec_50l c it is a non-exempt taxable cooperative org’s income would be taxable in the same manner as the income of a taxable corporation but with one exception the exception is that the income attributable to business done with or for members or patrons is deductible from the income of the cooperative in order for the income to be patronage source and deductible from gross_income the income at issue must be produced by a transaction directly related to the org's enterprise so that the transaction facilitates org's carrying on of that enterprise farmland industries inc v commissioner t c memo 78_tcm_846 in the case of an electric cooperative the patronage source income includes the refunds of part of the prices initially paid_by members or patrons for electricity service obtained through the cooperative in order to deduct patronage source income from gross_income an electric cooperative must allocate the patronage source sncome to the members or patrons in proportion to their patronage see 31_tc_674 organization's position the results of the examination were discussed with rep your organization's representative rep indicated that she is in agreement with the examination findings and will recommend the signing for form 6018-a consent to proposed action conclusion org org is not a cooperative exempt from tax under lr c sec_501 c for the taxable_year beginning january 20xx a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members to members on a org basis using your distribution facilities is nota the sale of motto like organization activity and is not similar in nature to a public_utility type service as contemplated under sec_501 of the code accordingly org is not a cooperative for federal_income_tax purposes and therefore is not exempt from taxation under sec_5ol c starting january 20xx form 886-arev department of the treasury - intermmal revenue service page -8- internal_revenue_service department of the treasury date xxkxx taxpayer_identification_number xx-xxxxxkxk form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a rimerez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v
